In The

                                     Court of Appeals
                         Ninth District of Texas at Beaumont
                                     _________________

                                    NO. 09-11-00625-CR
                                    _________________

                        JEREMY DEMOND DOUGLAS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

____________________________________________________________________                  __

                     On Appeal from the 252nd District Court
                            Jefferson County, Texas
                            Trial Cause No. 10-10458
________________________________________________________________________

                             MEMORANDUM OPINION

      Jeremy Demond Douglas appeals the trial court’s decision to revoke its order

placing him on community supervision. Douglas argues that evidence is insufficient to

show that he burglarized a habitation, violating the conditions of the community

supervision order at issue. Based on his indigence, Douglas also argues the trial court

should not have ordered that he pay fees that he argues were associated with his defense,

nor should the trial court have ordered that he pay various costs. We conclude the

evidence is sufficient to support the trial court’s finding that Douglas violated the

conditions of his community supervision by committing burglary. We also conclude that
                                               1
the trial court did not err by ordering that Douglas pay the restitution award,

administrative fees,1 and court costs that are at issue.

       In carrying out a plea bargain agreement, Douglas pled guilty to committing an

aggravated robbery. See Tex. Penal Code Ann. § 29.03 (West 2011). The trial court

found the evidence sufficient to find Douglas guilty of an aggravated robbery, which had

occurred in October 2010, deferred further proceedings, placed Douglas on community

supervision for ten years, and ordered that he pay $15,515.07 in restitution. Before

Douglas completed serving the term required by the community supervision order, the

State filed a motion to revoke, requesting that the trial court revoke the community

supervision order. The motion to revoke alleges that Douglas had violated the order in

August 2011 by burglarizing a habitation and that Douglas had failed to pay court

assessed fees.

       At the revocation hearing, Douglas pled “[n]ot true” to the State’s allegation that

he had burglarized a habitation, and “[t]rue” to the allegation that he had failed to pay

court assessed fees. After hearing testimony from two witnesses and from Douglas, as

well as admitting other evidence regarding the August 2011 burglary, the trial court

found that Douglas had violated a condition of his community supervision by

burglarizing a habitation. At the conclusion of the hearing, the trial court revoked its

community supervision order, found Douglas guilty of having committed the October

       1
           The administrative fees include supervision fees, a crime stopper fee and a PSI
fee.
                                                  2
2010 aggravated robbery, assessed a sentence of eighty-five years in prison, ordered that

Douglas pay $15,515.07 in restitution, and ordered that he pay administrative fees of

$822 and court costs of $631.

       In issue one, Douglas argues the evidence is insufficient to support the trial

court’s finding that he violated his community supervision order by committing a

burglary in August 2011. We review a trial court’s order revoking community

supervision under an abuse of discretion standard. See Rickels v. State, 202 S.W.3d 759,

763 (Tex. Crim. App. 2006).

      In a community supervision revocation proceeding, the State must prove by a

preponderance of the evidence that the defendant has violated a condition of his

community supervision. See Rickels, 202 S.W.3d at 763-64. “When the State has failed to

meet its burden of proof, the trial judge abuses his discretion in issuing an order to

revoke[.]” Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). “Proof of a

single violation is sufficient to support a revocation.” Canseco v. State, 199 S.W.3d 437,

439 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d). In reviewing the evidence that was

before the trial court, we note that the trial court had the responsibility to judge the

credibility of the witnesses and the weight to give the evidence admitted during the

hearing. Canseco, 199 S.W.3d at 439. Therefore, in reviewing the trial court’s decision to

revoke, the evidence presented during the hearing is reviewed on appeal in the light most




                                               3
favorable to the trial court’s ruling. See Garrett v. State, 619 S.W.2d 172, 174 (Tex.

Crim. App. 1981).

       Burglary of a habitation can be committed in several ways. For example, a person

is guilty of burglarizing a habitation if, without the effective consent of the owner, the

person enters the habitation intending to commit a theft. See Tex. Penal Code Ann. §

30.02 (West 2011). To prove that Douglas burglarized a house, the State presented two

witnesses. The State’s first witness, T.L., testified that on August 31, 2011, Douglas and

two other men asked her if she wanted to buy a television; she told them yes. T.L.

overheard the two others say they were going to “hit [a neighbor’s] house.” According to

T.L., when Douglas and the others left, they went across the street to the neighbor’s

house they said they were going to burglarize. T.L. noticed that the men put towels over

their heads as they approached the neighbor’s house, but then they disappeared from

view. At that point, T.L. called the police; after the police arrived, the police approached

the back of the neighbor’s house. T.L. saw Douglas and the other men come out of the

front door of the neighbor’s house, and she saw Douglas walk away from the scene.

Later, the police took T.L. to Douglas’s mother’s house, and T.L. identified Douglas as

the person she had seen leaving the neighbor’s house. T.L. also identified Douglas at the

revocation hearing.

       The State’s second witness owned the house where the August 2011 burglary

occurred. The homeowner testified that on August 31, 2011, when she returned to her


                                                4
house, she found that it had been broken into and ransacked. The homeowner found that

several items had been taken, including jewelry. The homeowner testified that she did not

give Douglas permission to enter her home or to take anything from it.

      Douglas also testified during the revocation hearing. According to Douglas, he

was with the two other men in August 2011 when he told T.L. that he would check to see

if anyone had a television for sale. After talking to T.L., Douglas claimed he was walking

home by himself when the police stopped him, claiming that he had burglarized a house

in the neighborhood. Douglas admitted that he ran from the police after they told him he

was under arrest; but, according to Douglas, he ran and hid at his mother’s house because

he was scared. Subsequently, Douglas refused to turn himself in; the police arrested him

at his mother’s house. Douglas claimed that T.L. had falsely accused him of burglarizing

the house because before the date the offense occurred, they had argued.

      The testimony during the revocation hearing allowed the trial court to infer that

Douglas entered the house without the homeowner’s permission intending to commit a

theft. The question of whether Douglas entered the house was established by T.L.’s

testimony. “It is well established that a conviction may be based on the testimony of a

single eyewitness.” Davis v. State, 177 S.W.3d 355, 359 (Tex. App.—Houston [1st Dist.]

2005, no pet.) (citing Aguilar v. State, 468 S.W.2d 75, 77 (Tex. Crim. App. 1971)). The

trial court was free to credit the homeowner’s testimony that she did not give Douglas

permission to enter her home. As the exclusive judge of the credibility of the witnesses,


                                               5
the trial court was free to reject Douglas’s claim that T.L. had falsely accused him of

burglary. See Canseco, 199 S.W.3d at 439. The trial court also reasonably inferred that

Douglas entered the home intending to commit theft based on the homeowner’s

testimony that she found items missing from her home after finding it ransacked. The

judgment is also supported by testimony that Douglas was seen approaching and then

leaving the house, testimony that he did not have the homeowner’s permission to be

there, and testimony indicating that he fled to avoid arrest.

         Viewing the evidence in a light most favorable to the trial court’s ruling, we

conclude the evidence is sufficient to prove, by a preponderance of the evidence, that

Douglas violated at least one condition of the trial court’s community supervision order.

See Rickels, 202 S.W.3d at 763-64; Garrett, 619 S.W.2d at 174. We further conclude the

trial court did not abuse its discretion in revoking the community supervision order. See

Rickels, 202 S.W.3d at 763-64; Canseco, 199 S.W.3d at 439. We overrule Douglas’s first

issue.

         In issue two, Douglas contends the trial court erred by ordering that he pay

attorney’s fees related to his defense, and by ordering that he pay court costs. According

to Douglas, the trial court found that he was indigent, and nothing in the record shows a

material change occurred with respect to his financial circumstances. It is undisputed that

the trial court found Douglas indigent in connection with the revocation proceedings, and

that he was also found to be indigent for purposes of this appeal.


                                                 6
      In support of his claim the trial court erred in awarding the fees and costs at issue,

Douglas relies on articles 26.04(p) and 26.05(g) of the Texas Code of Criminal

Procedure. See Tex. Code Crim. Proc. Ann. arts. 26.04(p), 26.05(g) (West Supp. 2012).

Article 26.04(p) provides that a defendant, who is determined to be indigent, is presumed

to remain indigent for the remainder of the proceedings unless a change in the

defendant’s financial circumstances occurs. Id. art. 26.04(p). Article 26.05(g) authorizes

trial courts to require that a defendant contribute to the expense of a court-appointed

attorney in the following circumstance:

      If the court determines that a defendant has financial resources that enable
      him to offset in part or in whole the costs of the legal services provided,
      including any expenses and costs, the court shall order the defendant to pay
      during the pendency of the charges or, if convicted, as court costs the
      amount that it finds the defendant is able to pay.

Id. art. 26.05(g). Douglas’s argument also relies on Mayer v. State, 309 S.W.3d 552 (Tex.

Crim. App. 2010). In Mayer, the Texas Court of Criminal Appeals concluded that the

evidence of the defendant’s financial resources and ability to pay was insufficient to

support court-ordered payment of court-appointed-attorney’s fees. See 309 S.W.3d at

555-56; see also Roberts v. State, 327 S.W.3d 880, 884 (Tex. App.—Beaumont 2010, no

pet.) (applying Mayer, we concluded that no evidence supported the trial court’s decision

that a defendant could pay attorney’s fees where no evidence was introduced that showed

the defendant’s finances had materially changed after having been found to be indigent).

In determining that the trial court erred in ordering the defendant to pay court-appointed-


                                                7
attorney’s fees, the Mayer Court relied upon the language of article 26.04(p), which

requires a showing that the indigent’s financial circumstances had changed. See Tex.

Code Crim. Proc. Ann. art. 26.04(p); Mayer, 309 S.W.3d at 556-57.

       Although Douglas relies on articles 26.04(p) and 26.05(g) to support his

arguments, the record shows that Douglas was not ordered to reimburse or pay for having

received court-appointed counsel. The trial court’s records reflect that no attorney’s fees

were included in the $822 the trial court awarded as administrative fees. Instead, the trial

court awarded various administrative fees, taxed Douglas with court costs, and ordered

that he reimburse those who suffered financial losses which resulted from Douglas’s

2010 robbery.

       Restitution awards are authorized by statute. See Tex. Code Crim. Proc. Ann. art.

42.037(a) (West Supp. 2012). The provision authorizing a trial court to order restitution

in addition to a fine does not require the trial court to consider the defendant’s ability to

pay the restitution award. See id. art. 42.037(c) (West Supp. 2012).2 Additionally,

Douglas’s indigency did not prevent the trial court from assessing the administrative fees

and court costs at issue. The provisions that govern the payment of administrative fees

and court costs in a criminal proceeding do not reference the defendant’s ability to pay;

       2
       The trial court revoked its community supervision order because Douglas
committed a burglary, not because he failed to make restitution as required by the order.
Nevertheless, had the trial court revoked its community supervision order in Douglas’s
case on the basis that he had failed to comply with the restitution that it ordered, the trial
court would have had to consider Douglas’s ability to pay. See Tex. Code. Crim. Proc.
Ann. art. 42.037(h) (West Supp. 2012).
                                                 8
instead, the Code of Criminal Procedure requires a person convicted of an offense to pay

certain designated fees as costs. See Tex. Gov’t Code Ann. § 102.021 (West Supp. 2012).

Additionally, section 103.021 of the Government Code, which authorizes a trial court to

order a defendant to pay certain additional fees and costs, does not prevent a trial court

from taxing the costs at issue here when a defendant is unable to pay them. See id. §

103.021 (West Supp. 2012).

       We conclude that the provisions of section 103.021, like those of section 102.021,

allow trial courts to award certain costs, including those that were assessed against

Douglas, without regard to whether he could actually pay them. Because the Legislature

authorized trial courts to award restitution and to tax the administrative fees and the court

costs at issue without regard to a defendant’s ability to pay them, the trial court did not

err by including these awards in its final judgment. We overrule issue two. Having

overruled both of Douglas’s issues, we affirm the trial court’s judgment.

       AFFIRMED.


                                                         ___________________________
                                                                HOLLIS HORTON
                                                                      Justice

Submitted on June 27, 2012
Opinion Delivered December 19, 2012
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.




                                                 9